Citation Nr: 0310638	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-02 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
gastroesophageal reflux disease with history of esophageal 
tear.

2.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia with history of stress fracture.

3.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia with history of stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel
INTRODUCTION

The veteran had more than 8 years of active service, 
including from May 1978 to November 1982.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 1996 rating decision by the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

In November 2002, the Board undertook additional development 
on the issues listed above, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  In February 2003 the Board provided 
notice of the development as required by 38 C.F.R. § 20.903.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, __F.3d__, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. § 
19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

The Federal Circuit also invalidated 38 C.F.R. § 
19.9(a)(2)(ii), which required the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it was 
contrary to 38 U.S.C. § 5103(b), which provided the claimant 
one year to submit evidence.  

In light of these changes, the Board finds further action may 
not be taken as to the issues on appeal.  In accordance with 
the November 2002 development memorandum the Board obtained 
reports of VA examinations, which have not been considered by 
the RO (and the veteran has not waived such consideration).  

The Board also notes that there may be additional applicable 
due process requirements as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain copies of all 
reports related to the veteran's May 
and June 2000 medical treatment for 
gastrointestinal disorders from the 
Sacramento, California, VA Medical 
Center.  The record of a 
gastroenterology consultation note, 
reference #536289, should be obtained 
or an explanation provided as to why 
this report is unavailable.

2.  The RO should review the claims 
file to ensure that any notification 
and development action required by the 
VCAA of 2000 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 
U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

3.  The RO should review the claims on 
appeal in light of all additional 
evidence added to the record, 
pertinent precedent Court decisions 
issued, and any changes in controlling 
laws and regulations since the RO last 
reviewed the claims.  If the benefits 
sought on appeal are not granted to 
the appellant's satisfaction, the RO 
should issue an appropriate 
supplemental statement of the case 
(SSOC).  The veteran and his 
representative should be afforded the 
requisite period of time to respond.  
Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


